Exhibit 10

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into effective as of the 1st
day of August, 2009, by and between Graham P. Lidgard, Ph.D. (“Employee”) and
EXACT Sciences Corporation, a Delaware corporation (the “Company”).

 

WHEREAS, the Company desires to employ Employee as its Senior Vice President,
Chief Scientific Officer and Employee desires to accept such employment pursuant
to the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth, and other good and valuable consideration, receipt of
which is hereby acknowledged, the parties agree as follows:

 

1.             Employment.  The Company hereby agrees to employ Employee as the
Company’s Senior Vice President, Chief Scientific Officer, and Employee hereby
agrees to serve the Company in such position, subject to the terms and
provisions of this Agreement subject to the authority and direction of the Board
of Directors of the Company.  Employee agrees (a) to devote his full-time
professional efforts, attention and energies to the business of the Company, and
(b) shall faithfully and to the best of his ability perform his duties
hereunder.  Employee may serve as a director or committee member of other
corporations, charitable organizations and trade associations (provided that the
Company is notified in advance of all such positions) and may otherwise engage
in charitable and community activities, deliver lectures and fulfill speaking
engagements, and manage personal investments, but only if such services and
activities do not interfere with the performance of his duties and
responsibilities under this Agreement.

 

2.             Term of Employment.  Employee’s employment (the “Employment
Term”) will continue until terminated as provided in Section 6 below.

 

3.             Compensation. During the Employment Term, Employee shall receive
the following compensation.

 

3.1           Base Salary. Employee’s annual base salary on the date of this
Agreement is $275,000, payable in accordance with the normal payroll practices
of the Company (“Base Salary”). Employee’s Base Salary will be subject to annual
review by the Chief Executive Officer (“CEO”), the Compensation Committee and
the Board of Directors of the Company. During the Employment Term, on each
anniversary date of this Agreement, the Company shall review the Base Salary
amount to determine any increases. In no event shall the Base Salary be less
than the Base Salary amount for the immediately preceding twelve (12) month
period other than as permitted in Section 6.1(c) hereunder.

 

3.2           Annual Bonus Compensation. Employee shall be eligible to receive
an annual cash bonus as determined by the Company’s Chief Executive Officer and
the Compensation Committee each calendar year (including a pro-rated bonus for
calendar year 2009, measured for the period between August 1, 2009 and
December 31, 2009). Employee’s target annual bonus percentage that he is
eligible to earn for each calendar year shall be forty percent (40%) of his Base
Salary as of January 1 of the applicable new calendar year. Any such bonus shall
be based upon the achievement of goals determined by the Compensation Committee
after consultation with the CEO, shall be paid no later than March 15 following
the end of each calendar year, and except as set forth in Section 7 hereof,
Employee shall not be entitled to receive an annual bonus for any calendar year
(including the bonus referenced above) unless he remains employed with the
Company through December 31 of the applicable calendar year; provided, however,
that if Employee is terminated with Cause or resigns without Good Reason, no
bonus will be due.

 

--------------------------------------------------------------------------------


 

3.3           Long Term Incentive Plan. The Company shall implement a Long Term
Incentive Plan (“LTIP”) as soon as reasonably practicable.  Employee’s benefits
under the LTIP shall be determined pursuant to the terms of the LTIP, and such
benefits may not be terminated or diminished without the approval of either the
Compensation Committee or the Board of Directors.  Without limiting the
foregoing, subject to the following paragraph, the LTIP shall provide for a cash
payout to Employee upon a Change of Control (as defined in Section 7.2(a)) as
follows:  (a) One-half percent (0.5%) of the equity value of any Change of
Control transaction having an equity value between One Hundred Million Dollars
($100,000,000) and Five Hundred Million Dollars ($500,000,000); (b) for Change
of Control transactions having an equity value between Five Hundred Million
Dollars ($500,000,000) and One Billion Dollars ($1,000,000,000), the cash payout
to Employee would be equal to the amount calculated in (a) above plus
one-quarter percent (0.25%) for each incremental Fifty Million Dollars
($50,000,000) in equity value over Five Hundred Million Dollars ($500,000,000);
(c) for Change of Control transactions having an equity value between One
Billion Dollars ($1,000,000,000) and Two Billion Dollars ($2,000,000,000), the
cash payout to Employee would be equal to the amounts calculated in (a) and
(b) above plus one-eighth percent (0.125%) for each incremental Fifty Million
Dollars ($50,000,000) in equity value over One Billion Dollars ($1,000,000,000);
and (d) for Change of Control transactions having an equity value greater than
Two Billion Dollars ($2,000,000,000), there would be no further increase in the
cash payout to Employee beyond that calculated under subsections (a), (b) and
(c).  For example, in connection with a Change of Control transaction having an
equity value of (i) $600,000,000, Employee would receive a cash payout of
$2,750,000 ($2,500,000 + $125,000 + $125,000) and (ii) $1,100,000,000, Employee
would receive a cash payout of $3,875,000 ($3,750,000 + $62,500 + $62,500).

 

The Compensation Committee is currently contemplating implementing a separate
LTIP which may be in addition to, or in substitution of, the LTIP described in
the preceding paragraph relating to a Change of Control.  The separate LTIP, if
adopted, would provide for payments based upon the achievement of certain
value-creation milestones, to be defined by the Compensation Committee. 
Employee’s benefits under such separate LTIP would be determined by the
Compensation Committee, provided, however, Employee’s benefits would be
initially established at the same level as the Company’s Chief Financial Officer
and Chief Medical Officer.  Employee’s benefits under such separate LTIP would
not be terminated or diminished without the approval of either the Compensation
Committee or the Board of Directors.  Employee agrees that if such separate LTIP
is implemented, the Company may elect not to proceed with, or may elect to
terminate, the LTIP described in the preceding paragraph without liability to
Employee with respect thereto.

 

3.4           Equity Incentives and Other Long Term Compensation.  The Board of
Directors, upon the recommendation of the Compensation Committee, or the
Compensation Committee, may grant Employee from time to time options to purchase
shares of the Company’s common stock, and/or other equity awards including
without limitation restricted stock, both as a reward for past individual and
corporate performance, and as an incentive for future performance.  Such options
and/or other awards, if awarded, will be pursuant to the Company’s then current
stock option plan.  Employee will receive an initial stock option grant of Six
Hundred Thousand (600,000) shares of the Company’s common stock pursuant to the
Company’s stock option plan upon commencement of employment.  Such stock option
shall qualify as an incentive stock option to the maximum amount permissible by
law.  The price of the stock option grant will be not greater than the fair
market value per share on the date of grant and will have a term of ten years. 
Twenty five percent (25%) of the shares underlying such options shall vest on
the first anniversary of the date of grant and the balance shall vest in equal
quarterly installments over the remaining three-year period, subject to the
acceleration of vesting (i) as described in Section 6.3 hereof, (ii) as
described in Section 7.1(d) and 7.2(b) hereof, and (iii) as may be set forth in
the grant agreements issued by the Company, as amended, provided, that in the
event of a conflict between any grant agreement and this Agreement, this
Agreement shall control.

 

2

--------------------------------------------------------------------------------


 

4.             Benefits.

 

4.1           Benefits. Employee will be entitled to participate, effective
August 1, 2009, in the sick leave, insurance (including medical, life and
long-term disability), profit-sharing, retirement, and other benefit programs
that are generally provided to employees of the Company similarly situated, all
in accordance with the rules and policies of the Company as to such matters and
the plans established therefore.

 

4.2           Vacation and Personal Time. The Company will provide Employee with
four (4) weeks of paid vacation each calendar year Employee is employed by the
Company, in accordance with Company policy. The foregoing vacation days shall be
in addition to standard paid holiday days for employees of the Company.

 

4.3           Indemnification. To the fullest extent permitted by applicable law
and as provided for in the Company’s articles of incorporation and bylaws the
Company will, during and after termination of employment, indemnify Employee
(including providing advancement of expenses) for any judgments, fines, amounts
paid in settlement and reasonable expenses, including attorneys’ fees, incurred
by Employee in connection with the defense of any lawsuit or other claim or
investigation to which Employee is made, or threatened to be made, a party or
witness by reason of being or having been an officer, director or employee of
the Company or any of its subsidiaries or affiliates as deemed under the
Securities Exchange Act of 1934 (“Affiliates”) or a fiduciary of any of their
benefit plans.

 

4.4           Liability Insurance. Both during and after termination (for any
reason) of Employee’s employment, the Company shall cause Employee to be covered
under a directors and officers’ liability insurance policy for his acts (or
non-acts) as an officer of the Company or any of its Affiliates. Such policy
shall be maintained by the Company, at its expense in an amount and on terms
(including the time period of coverage after the Employee’s employment
terminates) at least as favorable to the Employee as policies covering the
Company’s other members of its Board of Directors.

 

4.5       Relocation and Temporary Housing Expenses.  Company shall pay Employee
Fifty Thousand Dollars ($50,000), grossed-up at a mutually agreed assumed tax
rate of Forty Percent (40%) for a total payment of Seventy Thousand Dollars
($70,000) (the “Relocation Payment”), to reimburse Employee for Employee’s
relocation expenses associated with his move to Wisconsin in connection with his
employment by the Company.  The Relocation Payment will be paid on August 3,
2009.  If Employee incurs actual, reasonable and customary relocation expenses
during the first year of his employment that exceed Fifty Thousand Dollars
($50,000) (for items such as closing costs relating to the sale of Employee’s
current house, payment for moving Employee’s household goods to Wisconsin,
including packing, unpacking, and insurance, storage of Employee’s household
goods for a maximum of six (6) months while Employee and his family are in
temporary housing, and the cost of moving up to two vehicles) (“Excess
Relocation Expenses”), he may provide the CEO with documentation of such Excess
Relocation Expenses, and the CEO may elect, in his discretion, to reimburse
Employee for all or part of such Excess Relocation Expenses.  In addition to the
Relocation Payment and Excess Relocation Expenses, Company will reimburse
Employee for the reasonable cost of temporary housing in Wisconsin for up to
three (3) months and will reimburse Employee for the reasonable expenses
associated with two (2) house-hunting trips by Employee and his spouse. 
Reimbursement of such costs and expenses will be made upon the request of the
Employee, subject to Employee’s providing reasonable documentation of the
reimbursable costs and expenses.  Employee agrees that if Employee terminates
his employment with the Company without Good Reason (as defined below), or if
the Company terminates Employee’s employment for Cause (as defined below), at
any time before August 1, 2010, Employee shall repay all payments made to him
pursuant to this Section 4.5 (including without limitation the Relocation
Payment) within thirty (30) days of the effective date of his termination. 

 

3

--------------------------------------------------------------------------------


 

Employee further agrees that if Employee fails to relocate his primary residence
to Wisconsin by August 1, 2010, he shall, on August 2, 2010, repay the
Relocation Payment.  Any taxes payable with respect to the payments made by the
Company to Employee pursuant to this Section 4.5, including without limitation
the Relocation Payment, shall be the sole responsibility of Employee, and the
Company will follow federal, state and local tax regulations with regard to the
reporting such payments.

 

5.             Business Expenses. Upon submission of a satisfactory accounting
by Employee, consistent with the policies of the Company, the Company will
reimburse Employee for any reasonable and necessary out-of-pocket expenses
incurred by Employee in the furtherance of the business of the Company.

 

6.             Termination.

 

6.1           By Employee.

 

(a)                                  Without Good Reason. Employee may terminate
his employment pursuant to this Agreement at any time without Good Reason (as
defined below) with at least thirty (30) business days’ written notice (the
“Employee Notice Period”) to the Company. Upon termination by Employee under
this section, the Company may, in its sole discretion and at any time during the
Employee Notice Period, suspend Employee’s duties for the remainder of the
Employee Notice Period, as long as the Company continues to pay compensation to
Employee, including benefits, throughout the Employee Notice Period.

 

(b)                                 With Good Reason. Employee may terminate his
employment pursuant to this Agreement with Good Reason (as defined below) at any
time within ninety (90) days after the occurrence of an event constituting Good
Reason.

 

(c)                                  Good Reason. “Good Reason” shall mean any
of the following: (i) Employee’s Base Salary is reduced (x) in a manner that is
not applied proportionately to other senior executive officers of the Company or
(y) by more than thirty percent (30%) of Employee’s then current Base Salary;
(ii) Employee’s duties, authority or responsibilities are materially reduced or
are materially inconsistent with the scope of authority, duties and
responsibilities of Employee’s position; (iii) the occurrence of a material
breach by the Company of any of its obligations to Employee under this Agreement
or (iv) the Company materially violates or continues to materially violate any
law or regulation contrary to the written advice of Employee and the Company’s
outside counsel to the Board of Directors and the Company fails to rectify such
violation within thirty (30) days of the written advice that such violations are
taking place.

 

6.2           By the Company.

 

(a)                                  With Cause. The Company may terminate
Employee’s employment pursuant to this Agreement for Cause, as defined below,
immediately upon written notice to Employee.

 

(b)                                 “Cause” shall mean any of the following:

 

(i)                                     any willful failure or refusal to
perform the Employee’s duties which continues for more than ten (10) days after
written notice from the

 

4

--------------------------------------------------------------------------------


 

Company, specifically identifying the manner in which the Company believed the
Employee had failed or refused to perform his duties;

 

(ii)                                  the commission of any fraud or
embezzlement by the Employee in connection with the Employee’s duties or
committed in the course of Employee’s employment;

 

(iii)                               any gross negligence or willful misconduct
of the Employee with regard to the Company or any of its subsidiaries resulting
in a material economic loss to the Company;

 

(iv)                              a conviction of, or plea of guilty or nolo
contendere to, a felony or other crime involving moral turpitude,

 

(v)                                 the Employee is convicted of a misdemeanor
the circumstances of which involve fraud, dishonesty or moral turpitude and
which is substantially related to the circumstances of Employee’s job with the
Company;

 

(vi)                              any willful and material violation by the
Employee of any statutory or common law duty of loyalty to the Company or any of
its subsidiaries resulting in a material economic loss; or

 

(vii)                           any material breach by the Employee of this
Agreement or any of the agreements referenced in Section 8 of this Agreement.

 

(c)                                  Without Cause.  Subject to Section 7.1, the
Company may terminate Employee’s employment pursuant to this Agreement without
Cause upon at least thirty days’ written notice (“Company Notice Period”) to
Employee.  Upon any termination by the Company under this Section 6.2(c), the
Company may, in its sole discretion and at any time during the Company Notice
Period, suspend Employee’s duties for the remainder of the Company Notice
Period, as long as the Company continues to pay compensation to Employee,
including benefits, throughout the Company Notice Period.

 

6.3           Death or Disability. Notwithstanding Section 2, in the event of
the death or disability of Employee during the Employment Term, (i) Employee’s
employment and this Agreement shall immediately and automatically terminate,
(ii) the Company shall pay Employee (or in the case of death, employee’s
designated beneficiary) Base Salary and accrued but unpaid bonuses, in each case
up to the date of termination, and (iii) all equity awards granted to Employee,
whether stock options or stock purchase rights under the Company’s equity
compensation plan, or other equity awards, that are unvested at the time of
termination shall immediately become fully vested and exercisable upon such
termination. Neither Employee, his beneficiary nor estate shall be entitled to
any severance benefits set forth in Section 7 if terminated pursuant to this
section. In the event of the disability of Employee, the parties agree to comply
with applicable federal and state law.

 

6.4           Survival. The Confidential Information Agreement described in
Section 8 hereof and attached hereto as Schedule A shall survive the termination
of this Agreement.

 

5

--------------------------------------------------------------------------------


 

7.             Severance and Other Rights Relating to Termination and Change of
Control.

 

7.1           Termination of Agreement Pursuant to Section 6.l(b) or 6.2(c). If
the Employee terminates his employment for Good Reason pursuant to
Section 6.1(b), or the Company terminates Employee’s employment without Cause
pursuant to Section 6.2(c), subject to the conditions described in Section 7.3
below, the Company will provide Employee the following payments and other
benefits:

 

(a)                                  (i) salary continuation for a period of
fifteen (15) months at Employee’s then current Base Salary, which shall commence
on the first payroll date which is on or immediately follows the 30th day
following the termination of Employee’s employment, (ii) any accrued but unpaid
Base Salary as of the termination date; and (iii) any accrued but unpaid bonus,
including without limitation any performance-based bonus, as of the termination
date, all on the same terms and at the same times as would have applied had
Employee’s employment not terminated; provided, that if at the end of the
applicable period within which Employee’s employment was terminated a target
bonus, or any other performance-based bonus, is paid to other senior executives,
a pro-rata target or other performance-based bonus shall also be paid to
Employee at the same time but no later than March 15 of the following year.

 

(b)                                 If Employee elects COBRA coverage for health
and/or dental insurance in a timely manner, the Company shall pay the monthly
premium payments for such timely elected coverage (consistent with what was in
place at the date of termination) when each premium is due until the earlier of:
(i) (12) twelve months from the date of termination; (ii) the date Employee
obtains new employment which offers health and/or dental insurance that is
reasonably comparable to that offered by the Company; or (iii) the date COBRA
continuation coverage would otherwise terminate in accordance with the
provisions of COBRA. Thereafter, health and dental insurance coverage shall be
continued only to the extent required by COBRA and only to the extent Employee
timely pays the premium payments himself.

 

(c)                                  Within thirty (30) days of the effective
date of termination, the Company shall pay Employee Ten Thousand Dollars
($10,000) towards the cost of an outplacement consulting package for Employee.

 

(d)                                 The vesting of the then unvested equity
awards granted to Employee, whether stock options, restricted stock or stock
purchase rights under the Company’s equity compensation plan, or other equity
awards, shall immediately accelerate by a period of 12 months upon such
termination or resignation. Employee will be entitled to exercise such equity
awards in accordance with Section 7.6.

 

7.2           Change of Control. The Board of Directors of the Company has
determined that it is in the best interests of the Company and its stockholders
to assure that the Company will have the continued dedication of the Employee,
notwithstanding the possibility, threat or occurrence of a Change of Control
(defined in Section 7.2(a) below). The Board believes it is imperative to
diminish the inevitable distraction of the Employee by virtue of the personal
uncertainties and risks created by a pending or threatened Change of Control and
to encourage the Employee’s full attention and dedication to the Company
currently and in the event of any threatened or pending Change of Control, and
to provide the Employee with compensation and benefits arrangements upon a
Change of Control which ensure that the compensation and benefits expectations
of the Employee will be satisfied and which are competitive with those of other
similarly-situated companies. Therefore, in order to accomplish these
objectives, the Board has caused the Company to include the provisions set forth
in this Section 7.2.

 

6

--------------------------------------------------------------------------------


 

(a)                                  Change of Control. “Change of Control”
shall mean, and shall be deemed to have occurred if, on or after the date of
this Agreement, (i) any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) or group acting in
concert, other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company acting in such capacity or a corporation
owned directly or indirectly by the stockholders of the Company in substantially
the same proportions as their ownership of stock of the Company, becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing more than 50% of the total
voting power represented by the Company’s then outstanding Voting Securities,
(ii) during any 12-month period, individuals who at the beginning of such period
constitute the Board of Directors of the Company and any new director whose
election by the Board of Directors or nomination for election by the Company’s
stockholders was approved by a vote of at least two thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof, (iii) the consummation of
a merger or consolidation of the Company with any other corporation other than a
merger or consolidation which would result in the Voting Securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the Voting Securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or (iv) the sale or
disposition by the Company of (in one transaction or a series of related
transactions) all or substantially all of the Company’s assets.

 

(b)                                 Acceleration of Vesting of Equity Awards.
Subject to Employee’s agreement to remain employed by the Company (or any
successor), if requested, for a period of at least six (6) months following such
Change of Control at his then current base salary, one hundred percent (100%) of
the then unvested equity awards granted to Employee, whether stock options,
restricted stock or stock purchase rights under the Company’s equity
compensation plan, or other equity awards, shall immediately become fully vested
and exercisable upon a Change of Control.  Employee will be entitled to exercise
such vested equity awards in accordance with the applicable grant agreements.

 

(c)                                  LTIP Awards. Any awards granted to Employee
under the LTIP as of the effective date of the Change of Control shall be
treated as described in the LTIP.  Without limiting the foregoing, the existing
LTIP provides (or shall be deemed to provide) that if, in anticipation or
contemplation of a pending or potential Change of Control or while a potential
Change of Control is under consideration or being negotiated by the Company’s
board of directors, the Employee terminates his employment for Good Reason
pursuant to Section 6.1(b) or the Company terminates Employee’s employment
without Cause pursuant to Section 6.2(c), Employee shall be deemed to remain an
employee for purposes of the LTIP as of the effective date of such Change of
Control and shall receive a full payout under the LTIP as described in
Section 3.3 of this Agreement as though he remained an employee of the Company
as of the effective date of such Change of Control.

 

7

--------------------------------------------------------------------------------


 

(d)                                 If, within twelve (12) months before the
effective date of a Change of Control, the Employee terminates his employment
for Good Reason pursuant to Section 6.1(b) or the Company terminates Employee’s
employment without Cause pursuant to Section 6.2(c), or, if Employee remains
employed with the Company on the effective date of a Change of Control, subject
to the conditions described in Section 7.3 below, the Employee shall receive a
single lump-sum payment on the effective date of such Change of Control equal to
eighteen (18) months (or, in the event of a Change of Control transaction
occurring on or prior to September 1, 2010, which has an equity value of less
than $100 million, fifteen (15) months) at Employee’s then current Base Salary
and pro-rata target bonus through the effective date of the Change of Control;
provided, however, that any payments previously made by the Company to Employee
in connection with a termination occurring within twelve (12) months before the
effective date of such Change of Control pursuant to Section 7.1(a) of this
Agreement shall be credited against the lump-sum payment due Employee pursuant
to this Section 7.2(d).

 

7.3           Conditions Precedent to Payment of Severance. The Company’s
obligations to Employee described in Sections 7.1 and 7.2 are contingent on
Employee’s delivery to the Company of a signed waiver and release in a form
reasonably satisfactory to the Company of all claims he may have against the
Company, and his not revoking such release within 21 days after his date of
termination. Moreover, the Employee’s rights to receive ongoing payments and
benefits pursuant to Sections 7.1 and 7.2 (including, without limitation, the
right to ongoing payments under the Company’s equity plans and LTIPs) are
conditioned on the Employee’s ongoing compliance with his obligations as
described in Section 8 hereof.  Any cessation by the Company of any such
payments and benefits shall be in addition to, and not in lieu of, any and all
other remedies available to the Company for Employee’s breach of his obligations
described in Section 8 hereof.

 

7.4           No Severance Benefits. Employee is not entitled to any severance
benefits if this Agreement is terminated pursuant to Sections 6.1(a) or
6.2(a) of this Agreement; provided however, Employee shall be entitled to
(i) Base Salary prorated through the effective date of such termination;
(ii) Bonuses which have been earned and for which the payment date occurs prior
to the effective date of such termination; and (iii) medical coverage and other
benefits required by law and plans (as provided in Section 7.5, below).

 

7.5           Benefits Required by Law and Plans: Vacation Time Pay. In the
event of the termination of Employee’s employment, Employee will be entitled to
medical and other insurance coverage, if any, as is required by law and, to the
extent not inconsistent with this Agreement, to receive such additional benefits
as Employee may be entitled under the express terms of applicable benefit plans
(other than bonus or severance plans) of the Company, its subsidiaries and
Affiliates.

 

7.6           Exercise Period of Equity Awards after Termination. Unless it
would subject the Employee to adverse tax consequences under Section 885 of the
American Jobs Creation Act of 2004, Pub. Law No. 108-357, 118 Stat. 1418 (the
Act), which added § 409A to the Internal Revenue Code, notwithstanding anything
contained herein or in the equity grant agreements to the contrary, in the event
of the termination of Employee’s employment with the Company, Employee’s vested
equity awards shall be open for exercise until the earlier of (i) two (2) years
from the date of termination or (ii) the latest date on which those equity
awards expire or are eligible to be exercised under the grant agreements,
determined without regard to such termination or resignation; provided further
that such extended exercise period shall not apply in the event the Employee
resigns without Good Reason or is terminated by the Company for Cause, in which
case, the exercise periods shall continue to be governed by the terms of the
grant agreements.

 

8

--------------------------------------------------------------------------------


 

7.7           409A Compliance.  Notwithstanding anything in this Section 7 to
the contrary, to the extent that any payments under this Section 7 are
considered deferred compensation subject to Section 409A of the Internal Revenue
Code, such payments shall not be paid for six months following the Employee’s
separation from service (if, and only to the extent, applicable and required for
compliance with Section 409A).  To the extent that any payment is delayed
pursuant to this subsection, it shall be paid on the first day after the end of
such required period.

 

8.             Restrictions.

 

8.1           The Confidential Information Agreement. Employee will enter into
and comply with the terms of the Employee Confidentiality and Assignment
Agreement in substantially the form attached hereto as Exhibit A (the
“Confidential Information Agreement”).

 

8.2           Agreement Not to Compete. In consideration for all of the payments
and benefits that may become due to Employee under this Agreement, Employee
agrees that during Employee’s employment by the Company and for a period of
eighteen (18) months after termination of his employment for any reason, he will
not, directly or indirectly, without the Company’s prior written consent,
(a) perform for a Competing Entity in any Restricted Area any of the same
services or substantially the same services that he performed for the Company;
(b) in any Restricted Area, advise, assist, participate in, perform services
for, or consult with a Competing Entity regarding the management, operations,
business or financial strategy, marketing or sales functions or products or
product development (including without limitation clinical trials) of the
Competing Entity (the activities in clauses (a) and (b) collectively are, the
“Restricted Activities”); or (c) solicit or divert the business of any
Restricted Customer by offering competitive products or services to such
Restricted Customer to the detriment of the Company. Employee acknowledges that
in his position with the Company he has had and will have access to knowledge of
confidential information about all aspects of the Company that would be of
significant value to the Company’s competitors.

 

8.3           Additional Definitions.

 

(a)                                  “Customer” means any individual or entity
for whom the Company has provided services or products or made a proposal to
perform services or provide products.

 

(b)                                 “Restricted Customer” means any Customer
with whom/which Employee had contact on behalf of the Company during the 12
months preceding the end, for whatever reason, of his employment.

 

(c)                                  “Competing Entity” means any business
entity engaged in the development, design, manufacture, marketing, distribution
or sale of molecular diagnostic products.

 

(d)                                 “Restricted Area” means any geographic
location where if Employee were to perform any Restricted Activities for a
Competing Entity in such a location, the effect of such performance would be
competitive to the Company.

 

8.4           Reasonable Restrictions On Competition Are Necessary.  Employee
acknowledges that reasonable restrictions on competition are necessary to
protect the interests of the Company. Employee also acknowledges that he has
certain skills necessary to the success of the Company, and that the Company has
provided and will provide to him certain confidential information that it would
not otherwise provide because he has agreed not to compete with the business of
the Company as set forth in this Agreement.

 

9

--------------------------------------------------------------------------------


 

8.5           Restrictions Against Solicitations. Employee further covenants and
agrees that during Employee’s employment by the Company and for a period of
eighteen (18) months following the termination of his employment with the
Company for any reason, he will not, except with the prior consent of the
Company’s Chief Executive Officer, directly or indirectly, solicit or hire, or
encourage the solicitation or hiring of, any person who is an employee of the
Company for any position as an employee, independent contractor, consultant or
otherwise, provided that the foregoing shall not prevent Employee from serving
as a reference.

 

8.6           Affiliates. For purposes of this Section 8, the term “Company”
will be deemed to include the Company and its Affiliates.

 

8.7           Ability to Obtain Other Employment. Employee hereby represents
that his experience and capabilities are such that in the event his employment
with the Company is terminated, he will be able to obtain employment if he so
chooses during the period of noncompetition following the termination of
employment described above without violating the terms of this Agreement, and
that the enforcement of this Agreement by injunction, as described below, will
not prevent him from becoming so employed.  To assist Employee in obtaining
subsequent employment, the Company agrees to respond within 3 business days to
any request of Employee as to whether a new position would be viewed by the
Company as violation of the restrictions in this Agreement.

 

8.8           Injunctive Relief. Employee understands and agrees that if he
violates any provision of this Section 8, then in any suit that the Company may
bring for that violation, an order may be made enjoining him from such
violation, and an order to that effect may be made pending litigation or as a
final determination of the litigation. Employee further agrees that the
Company’s application for an injunction will be without prejudice to any other
right of action that may accrue to the Company by reason of the breach of this
Section 8.

 

8.9           Severability. In case any provisions (or portions thereof)
contained in this Agreement shall, for any reason, be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.  If, moreover, any one or more of the provisions
contained in this Section 8 shall for any reason be held to be excessively broad
as to duration, geographical scope, activity or subject, it shall be construed
by limiting and reducing it, so as to be enforceable to the extent compatible
with the applicable law as it shall then appear.

 

8.10         Section 8 Survives Termination. The provisions of this Section 8
will survive termination of this Agreement and the termination of the Employee’s
employment. Employee understands that his obligations under this Section 8 will
continue in accordance with its express terms regardless of any changes in
title, position, duties, salary, compensation or benefits or other terms and
conditions of employment.  The Company will have the right to assign Employee’s
obligations under this Section 8 to its affiliates, successors and assigns. 
Employee expressly consents to be bound by the provisions of this Section 8 for
the benefit of the Company or any parent, subsidiary or affiliate to whose
employ Employee may be transferred without the necessity that this Agreement be
re-executed at the time of such transfer.

 

9.             Arbitration. Unless other arrangements are agreed to by Employee
and the Company, any disputes arising under or in connection with this
Agreement, other than a dispute in which the primary relief sought is an
equitable remedy such as an injunction, will be resolved by binding arbitration
to be conducted pursuant to the Agreement for Arbitration Procedure of Certain
Employment Disputes attached as Exhibit B hereof.

 

10

--------------------------------------------------------------------------------


 

10.           Assignments: Transfers: Effect of Merger. No rights or obligations
of the Company under this Agreement may be assigned or transferred by the
Company except that such rights or obligations may be assigned or transferred
pursuant to a merger or consolidation, or pursuant to the sale or transfer of
all or substantially all of the assets of the Company, provided that the
assignee or transferee is the successor to all or substantially all of the
assets of the Company. This Agreement will not be terminated by any merger,
consolidation or transfer of assets of the Company referred to above. In the
event of any such merger, consolidation or transfer of assets, the provisions of
this Agreement will be binding upon the surviving or resulting corporation or
the person or entity to which such assets are transferred. The Company agrees
that concurrently with any merger, consolidation or transfer of assets referred
to above, it will cause any successor or transferee unconditionally to assume,
either contractually or as a matter of law, all of the obligations of the
Company hereunder in a writing promptly delivered to the Employee. This
Agreement will inure to the benefit of, and be enforceable by or against,
Employee or Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, designees and legatees. None of
Employee’s rights or obligations under this Agreement may be assigned or
transferred by Employee other than Employee’s rights to compensation and
benefits, which may be transferred only by will or operation of law. If Employee
should die while any amounts or benefits have been accrued by Employee but not
yet paid as of the date of Employee’s death and which would be payable to
Employee hereunder had Employee continued to live, all such amounts and benefits
unless otherwise provided herein will be paid or provided in accordance with the
terms of this Agreement to such person or persons appointed in writing by
Employee to receive such amounts or, if no such person is so appointed, to
Employee’s estate.

 

11.           No Set-off. No Mitigation Required. Except as expressly provided
otherwise in this Agreement, the obligation of the Company to make any payments
provided for hereunder and otherwise to perform its obligations hereunder will
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against Employee or others. In
no event will Employee be obligated to seek other employment or take other
action by way of mitigation of the amounts payable to Employee under any of the
provisions of this Agreement, and such amounts will not be reduced (except as
otherwise specifically provided herein) whether or not Employee obtains other
employment.

 

12.           Taxes. The Company shall have the right to deduct from any
payments made pursuant to this Agreement any and all federal, state, and local
taxes or other amounts required by law to be withheld.

 

13.           409A Compliance.  The intent of Employee and the Company is that
the severance and other benefits payable to Employee under this Agreement not be
deemed “deferred compensation” under, or otherwise fail to comply with,
Section 409A of the Internal Revenue Code.  Employee and the Company agree to
use reasonable best efforts to amend the terms of this Agreement from time to
time as may be necessary to avoid the imposition of penalties or additional
taxes under Section 409A of the Internal Revenue Code; provided, however, any
such amendment will provide Employee substantially equivalent economic payments
and benefits as set forth herein and will not in the aggregate, materially
increase the cost to, or liability of, the Company hereunder.

 

14.           Miscellaneous. No amendment, modification or waiver of any
provisions of this Agreement or consent to any departure thereof shall be
effective unless in writing signed by the party against whom it is sought to be
enforced. This Agreement contains the entire Agreement that exists between
Employee and the Company with respect to the subjects herein contained and
replaces and supersedes all prior agreements, oral or written, between the
Company and Employee with respect to the subjects herein contained. Nothing
herein shall affect any terms in the Confidential Information Agreement, the
Agreement for Arbitration Procedure of Certain Employment Disputes, the LTIP,
and any stock plans or agreements between Employee and the Company now and
hereafter in effect from time to

 

11

--------------------------------------------------------------------------------


 

time (except as and to the extent expressly provided herein). If any provision
of this Agreement is held for any reason to be unenforceable, the remainder of
this Agreement shall remain in full force and effect. Each section is intended
to be a severable and independent section within this Agreement. The headings in
this Agreement are intended solely for convenience of reference and shall be
given no effect in the construction or interpretation of this Agreement. This
Agreement is made in the State of Wisconsin and shall be governed by and
construed in accordance with the laws of said State.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument. All notices and all other communications provided for in this
Agreement shall be in writing and shall be considered duly given upon personal
delivery, delivery by nationally reputable overnight courier, or on the third
business day after mailing from within the United States by first class
certified or registered mail, return receipt requested, postage prepaid, all
addressed to the address set forth below each party’s signature. Any party may
change its address by furnishing notice of its new address to the other party in
writing in accordance herewith, except that any notice of change of address
shall be effective only upon receipt.

 

12

--------------------------------------------------------------------------------


 

The parties hereto have executed this Employment Agreement as of the date first
written above.

 

 

 

 

/s/ Graham P Lidgard

 

 

Graham P. Lidgard, Ph.D. (“Employee”)

 

 

 

Notice Address:

 

 

 

 

 

 

 

EXACT Sciences Corporation (“Company”)

 

 

 

 

 

/s/ Kevin T Conroy

 

 

Kevin T. Conroy

 

 

President and Chief Executive Officer

 

 

 

Notice Address:

 

 

100 Campus Drive

 

 

Marlborough, MA 01752

 

 

 

[Signature Page to Lidgard Employment Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Confidential Information Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Agreement for Arbitration Procedure of Certain Employment Disputes

 

[attached]

 

i

--------------------------------------------------------------------------------


 

EXACT SCIENCES CORPORATION

 

AGREEMENT FOR ARBITRATION PROCEDURES OF

CERTAIN EMPLOYMENT DISPUTES

 

This Agreement for Arbitration Procedure of Certain Employment Disputes (this
“Agreement”) is made effective as of August 1, 2009 by and between EXACT
Sciences Corporation., a Delaware corporation, its subsidiaries, affiliates,
successors and assigns (together, the “Company”) and the Company employee
signing below (the “Employee”).  This Agreement is intended to make available a
means for the resolution of certain employment disputes between the Company and
the Employee that is:  (1) timely; (2) fair; (3) cost effective; (4) created by
the parties; (5) responsive to the parties; (6) marked by maximum decision-maker
expertise in employment matters; and (7) a source of finality for all involved.

 

Now therefore, in consideration of the foregoing, the mutual covenants and
conditions hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:

 

1. Initial Conflict Resolution.  The Employee agrees to use and exhaust the
internal complaint procedures of the Company, with respect to any claim or
controversy that is subject to this Agreement before taking any other action
hereunder.  The Employee also agrees that in the event s/he is unsatisfied with
a resolution under the Company’s internal procedures, prior to arbitration and
if requested by the Company, the parties will submit their dispute to a neutral
mediator to help them negotiate resolution of their dispute.  The parties
acknowledge that mediation is a non-binding procedure, but agree that any
agreement reached and documented during mediation is binding on the parties and
can be enforced by the courts without arbitration.

 

2.  Arbitration.  The Employee and the Company agree that they will submit to
private, final, and binding arbitration any of the following claims or
controversies against the Company or any of its employees, officers, directors,
or shareholders:  (i) any dispute respecting the terms of the Employee’s
Employment Agreement with the Company (“Employment Agreement”); (ii) any dispute
respecting the terms of the Employee’s Employee Confidentiality and Assignment
Agreement (the “Confidential Information Agreement”); (the Employment Agreement
and the Confidential Information Agreement shall be referred to collectively
herein as the “Agreements”); (iii) any dispute arising out of the Employee’s
employment or the cessation thereof; or (iv) any complaint or charge the
Employee makes alleging a violation by the Company of state, federal, or local
law concerning Employee’s status with the Company or his/her cessation of
employment.  Any question of arbitrability under this Agreement shall also be
subject to arbitration.  The binding nature of this Agreement shall survive the
termination of the Employee’s employment with the Company for any reason.

 

(a)           The arbitration shall be governed by the United States Arbitration
Act, 9 U.S.C. §§ 1-16, and judgment upon the award rendered by the arbitrator
may be entered by any court having jurisdiction thereof.

 

(b)          The arbitration shall be administered by JAMS or, if the parties
agree in writing, be privately administered.  In either case, the arbitration
shall be conducted in accordance with the rules of JAMS, which will be made
available by the Company upon request.  In the event that any provision of such
rules shall conflict with the language of any of the Agreements or this
Arbitration Agreement, the Agreements and this Arbitration Agreement shall
prevail.

 

ii

--------------------------------------------------------------------------------


 

3.  Exclusions from Arbitration.  Notwithstanding the foregoing, the parties
agree that each shall have the right to commence a legal action in court for
(i) the purposes of obtaining temporary and/or preliminary injunctive relief
that shall remain in effect until such time as the arbitrator has rendered a
decision regarding the underlying merits of the claims relating to such matter
for which injunctive relief was sought and (ii) the purpose of protecting the
Company’s intellectual property, including, but not limited to, patents,
copyrights and trademarks.  With regard to any court action commenced by either
party, whether pursuant to this Paragraph 3 or not, both parties agree to submit
to personal jurisdiction in the federal or state court located in Dane County,
Wisconsin and not to contest venue in such courts.

 

4.  Arbitration Procedure.  The place of the arbitration shall be in Dane
County, Wisconsin.  The parties have the right to be represented by counsel in
any arbitration proceeding conducted pursuant to this Agreement.

 

(a)           Selection of the Arbitrator.  Arbitration shall be by a single
arbitrator who will be selected utilizing the alternative striking method from a
list of five (5) neutral arbitrators with experience in employment disputes
provided by JAMS or, if the parties choose private arbitration, from a list
provided by the State Bar of Wisconsin or other local law association.  The
party initiating the arbitration has the right to make the first strike.

 

(b)          Arbitrator’s Powers.  The arbitrator can only exercise the powers
authorized by this Arbitration Agreement and can neither add to nor delete from
the provisions of this Arbitration Agreement.  At the commencement of the
arbitration, the parties shall state the issue(s) to be submitted to the
arbitrator.  The arbitrator can decide only the dispute submitted to him or
her.  Any other dispute is outside the scope of the arbitrator’s jurisdiction
and any award involving such dispute is subject to a motion to vacate.  The
arbitrator must decide any dispute according to the governing principles of law
and equity.  Nothing in this paragraph, however, shall be construed to limit the
arbitrator’s authority to award remedies or relief available to a party under
applicable law.

 

(c)           Discovery.  The parties may engage in pre-hearing discovery that
shall be governed by the Federal Rules of Civil Procedure.  All discovery must
be completed on or before sixty (60) calendar days before the hearing date, or
as otherwise agreed to by the parties and approved by the arbitrator.

 

(d)          Evidence.  The Federal Rules of Evidence shall govern and be
applicable to the arbitration proceeding.  Depositions for testimony may be used
in accordance with the Federal Rules of Civil Procedure.

 

(e)           Motions.  The parties may submit, pursuant to the Federal Rules of
Civil Procedure, motions, including, but not limited to, procedural motions and
dispositive motions (including, but not limited to, motions to dismiss and
motions for summary judgment) for determination by the arbitrator.  The
arbitrator shall, at the request of either party, issue a written decision
regarding any such motion setting forth the factual and legal reasons supporting
the decision.

 

(f)             Post-Hearing Brief.  In lieu of closing argument, each party
shall have the right to present a post-hearing brief.

 

(g)          Decision of the Arbitrator.  The arbitrator shall issue a written
opinion and award, which the arbitrator must sign and date setting forth the
factual and legal reasons supporting each part of the opinion.  The arbitrator’s
opinion and award must decide all issues submitted.

 

iii

--------------------------------------------------------------------------------


 

(h)          Available Remedies.  The arbitrator is authorized to fashion
remedies that make the prevailing party whole for demonstrated losses incurred. 
The arbitrator may not, however, award consequential, punitive, or liquidated
damages unless an applicable statute permits or requires such damages to be
awarded.

 

5.  Waiver of Jury Trial.  The parties recognize, understand and agree that by
entering into this Agreement, both are waiving any and all rights to a trial by
jury.  Furthermore, the Employee understands that s/he is encouraged to have
this Agreement reviewed by an attorney before signing it.

 

6.  Arbitration Fees.  The party initiating arbitration shall pay a filing fee
of $250 and the Company shall be responsible for the entire remaining balance of
the Arbitrator’s fees.  If the Employee prevails in the arbitration, he or she
shall be entitled to recoup any filing fee paid by Employee.  Unless the
recovery of attorney’s fees and costs by either party from the other is afforded
under applicable federal or state law as a remedy relating to the dispute,
controversy or claim being resolved by the arbitration and is, in fact, ordered
by the Arbitrator to be paid by one party to the other, each party shall bear
his/her/its own attorneys’ fees and costs.

 

7.  Time Limit for Filing Complaints.  Any claim subject to this Agreement shall
be submitted to arbitration within 300 days of the event giving rise to the
claim or shall be waived.  In the case of continuing violations under state or
federal civil rights laws, the 300 day timeline shall begin to run on the date
of the latest alleged violation.

 

8.  Choice of Law.  The arbitrator shall apply applicable federal law and the
law of the State of Wisconsin, without reference to its conflicts of laws
principles, to any matter arbitrated.

 

9.  Severability.  The provisions of this Agreement are severable and should be
construed independently.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the other provisions.  Moreover, if one or more
of the provisions of this Agreement shall for any reason be held to be
excessively broad as to scope, activity, subject or otherwise so as to be
unenforceable at law, such provision or provisions shall be construed by the
appropriate judicial body by limiting or reducing it or them, so as to be
enforceable to the maximum extent compatible with the applicable law as it shall
then appear.  The language of all parts of this Agreement shall in all cases be
construed as a whole according to its fair meaning and not strictly for or
against either of the parties.

 

10.  Modifications.  No change or modification to this Agreement shall be valid
unless it is made in writing and signed by the Employee and the Company.

 

 

 

/s/ Graham P Lidgard

 

Employee

 

 

 

 

 

EXACT Sciences Corporation.

 

 

 

 

 

By:

/s/ Kevin T Conroy

 

Title:

President and Chief Executive Officer

 

iv

--------------------------------------------------------------------------------